                  Case 19-50989-JKS              Doc 51         Filed 07/14/21      Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                      Case No. 17-12560 (JKS)
al.,1
                                                                            (Jointly Administered)
                           Remaining Debtors.

MICHAEL GOLDBERG, in his capacity as Liquidating
Trustee of the WOODBRIDGE LIQUIDATION TRUST,                                Adv. Proc. No. 19-50989 (JKS)


                           Plaintiff,
                                                                            Ref Docket No. 50
         vs.
JAMES A. KLOHN & ASSOC., P.A.,
                           Defendant.


                                         AFFIDAVIT OF SERVICE

STATE OF OHIO                       )
                                    ) ss.:
COUNTY OF FRANKLIN                  )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 5151 Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years
   and am not a party to the above-captioned action.




1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.



                                                          -1-
              Case 19-50989-JKS        Doc 51       Filed 07/14/21     Page 2 of 2




2. On July 6, 2021, I caused to be served the “Stipulation of Dismissal of Adversary Proceeding
   Without Prejudice,” dated July 6, 2021 [Docket No. 50], by causing a true and correct copy
   to be delivered via electronic mail to the following party: mjoyce@mjlawoffices.com.

                                                                     /s/ Angela Chachoff
                                                                     Angela Chachoff

  Sworn to before me this
  12th day of July, 2021
  /s/ Andrea R. Speelman
  Andrea R. Speelman
  Notary Public, State of Ohio
  Commission Expires March 21, 2024




                                              -2-
